By the Court.
The declaration, though loose and informal, hath substance sufficient, after verdict, to found a judgment upon.— There is a note recited, and an averment, that the defendants were holden thereby for the performance of the undertaking therein expressed — of which they failed. It is objected, indeed, to the note, that it was signed by only one of the defendants, and could not be the act, or binding on both: But a note, executed by one joint trader, in his own name, and that of his partner, or by the firm of the company, in the course of their business, as in this case, is good against both, according to the custom of merchants, and pursuant to the implied power he hath from the nature of the case, to contract for and bind the company; and so the point hath been twice recently adjudged — Barlow v. Helmes and others — and Storer v. Hinkley. Ante, 147.
As to the issue not being material, it has negated all the matter pleaded in abatement; nor is it a departure from the *173declaration, though, it has well ascertained what was there left doubtful, viz. That the cause of action arose infra jurisdictionem curiae.